                                                                                          ____ FILED ___ ENTERED
                                                                                          ____ LOGGED _____ RECEIVED

                                                                                          12:03 pm, Aug 21 2020
                             IN THE UNITED STATES DISTRICT COURT                          AT GREENBELT
                                FOR THE DISTRICT OF MARYLAND                              CLERK, U.S. DISTRICT COURT
                                                                                          DISTRICT OF MARYLAND
                                                                                               dds
                                                                                          BY ______________Deputy
UNITED STATES OF AMERICA                                *

                 v.                                     *             Criminal Case No. GJH-19-0517

HENRY LEE KENNER II                                    *
                                                    ******

                                    REGULAR SENTENCING ORDER

         (1)          On or before Wednesday, September 30, 2020 (not more than 40 days from the date of

this order),   the Probation Officer shall provide the initial draft of the presentence report to counsel

for the Defendant for review with the Defendant. If the Defendant is in pretrial detention,

defense counsel may not provide a copy of the recommendations section of the presentence

report to the Defendant in advance of meeting to review the presentence report, and may not

leave the recommendations section of the presentence report with the Defendant once the review

has taken place. The Probation Officer shall also provide the initial draft of the presentence

report to counsel for the Government.

         (2)          On or before Wednesday, October 14, 2020 (not less than 14 days from date in

paragraph 1),    counsel shall submit, in writing, to the Probation Officer and opposing counsel, any

objections to any material information, sentencing classifications, advisory sentencing guideline

ranges, or policy statements contained in or omitted from the report.

         (3)          After receiving counsel’s objections, the Probation Officer shall conduct any

necessary further investigation and may require counsel for both parties to meet with the

Probation Officer to discuss unresolved factual and legal issues. The Probation Officer shall

make any revisions to the presentence report deemed proper, and, in the event that any objections
made by counsel remain unresolved, the Probation Officer shall prepare an addendum setting

forth those objections and any comment thereon.

          (4)     On or before Monday, October 26, 2020 (not less than 11 days from date in paragraph

2),   the Probation Officer shall file the report (and any revisions and addendum thereto) through

CM/ECF.

          (5)     If counsel for either party intends to call any witnesses at the sentencing hearing,

counsel shall submit, in writing, to the Court and opposing counsel, on or before Tuesday,

November 3, 2020 (not less than 14 days before sentencing), a statement containing (a) the names of

the witnesses, (b) a synopsis of their anticipated testimony, and (c) an estimate of the anticipated

length of the hearing.

          (6)     Sentencing memoranda are not required unless a party intends to request a

sentence outside the advisory guidelines range on the basis of a non-guideline factor. If

submitted, they shall be filed with the Clerk and a copy delivered to chambers on or before

Tuesday, November 3, 2020 (not less than 14 days before sentencing). Opposing or responding

memoranda are not required. If submitted, they shall be delivered to chambers on or before

Tuesday, November 10, 2020 (not less than 7 days before sentencing). Copies of all memoranda must

be sent to the Probation Officer. Sentencing memoranda are not sealed documents. If the

memoranda or attachments contain sensitive material, they should be filed under seal and

accompanied by a motion to seal.

          (7)     If the Government intends to seek restitution, a memorandum requesting

restitution and all supporting documentation shall be filed on or before Tuesday, November 3,

2020 (not less than 14 days before sentencing). Failure to provide the restitution information or an

explanation for why the restitution information is not yet ascertainable by this date may result in



                                                    2
an order to show cause why the information could not have been timely provided and may result

in the Court denying or delaying restitution until after a hearing not to exceed 90 days after

sentencing.

       (8)     Sentencing shall be on Tuesday, November 17, 2020 at 10:00 a.m.

       (9)     The presentence report, any revisions, and any proposed findings made by the

Probation Officer in the addendum to the report shall constitute the tentative findings of the

Court under section 6A1.3 of the sentencing guidelines. In resolving disputed issues of fact, the

Court may consider any reliable information presented by the Probation Officer, the Defendant,

or the Government, and the Court may issue its own tentative or final findings at any time before

or during the sentencing hearing.

       (10)    Nothing in this Order requires the disclosure of any portions of the presentence

report that are not disclosable under Federal Rules of Criminal Procedure 32.




August 21, 2020                                                     /S/
Date                                                  George J. Hazel
                                                      United States District Judge




                                                 3
